Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 02/11/2022 have been entered. Claims 1- 30 are patentable.
Response to Amendments and Arguments
Rejection of claims 1, 14-24 and 27-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, are withdrawn based on applicant’s arguments and/or amendments provided in the arguments/remarks filed 02/11/2022. See pgs.10-12.
Applicant's amendments and arguments filed 02/11/2022, with respect to the rejection of claims under prior art, have been fully considered. The amendments and arguments are sufficient to overcome the prior art of the record. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of the  record is briefly described as follows:
INTEL CORPORATION (“Summary of Offline Discussion on Physical Layer Aspects of NR Mobility Enhancement, ” 3GPP TSG RAN WG1 Meeting #98bis, R1- 1911538, Chongqing ,China, August 14-20, 2019), which generally discloses method for handling data communications of user equipment while actively connected to a source and target base stations during a DAPS handover process, and specifically discloses:  for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641